Title: To James Madison from an Unidentified Correspondent, 1 January 1814
From: 
To: Madison, James


        
          Sir
          Jan. 1st. 1814
        
        I belong to the American Army and with the ardent feelings of the soldier I join a devout solicitude for my Countrys Interest and glory, while with Spartan disinterestedness I take the liberty of hinting to your superior judgment the outlines of a plan to reduce the Canades in one campaign, &

thereby retrieve the waining honor of our Arms, I entreat you Sir, not to deem it disrespectful in me to trouble you with this anonymous communication, I assure you it is a venerration for my Superior Officer and a diffidence in my self that impells me to withhold my name for the present.
        My Plan is, to employ Officers & Soldiers in addition to the Regular establishment to reduce the Canades by the Job. (pray do not smile at the uncouth expression) the Officers & Men to receive a bountiful Sum the moment the American Banners shall wave in triumph on the Ramparts of Quebeck, and receive nothing til that event shall take place, excepting comfortable cloathing, Rations & physic, and moderate Sums in advance, to meet the contingencies of a Soldiers life. The Army thus raised will act in concert with the Regulars until the conquest will be complete, and then a competent number of Regulars will be Station’d at Montreal, St. Johns, & Quebeck & the other important Posts in the two Provinces, to repel any attempts of the Enemy to recover those Provinces, and to discourage the Indian Tribes who now favor the British Interest. When this is done the provisional Army, rais’d in the manner aforesaid, will receive the liberal Bountys promised them at the time of enlistment, & will be disbanded & return to their ordinary Occupations, and tell their wives, their sweet hearts, mothers & sisters the brilliant Story of their high achievements; And they will again be ready to seize their Arms with promptitude & spirit when ever their Government & Country, shall again call for their Services.
        I would allow to the Officers and men a Specific Bounty in money and Lands, high and liberal if the objects of the Campaign are accomplished Suppose in three months, if in four months, something less, in five months still smaller, if in Six months in a still diminishing Ratio; and if the war should end without conquering the Provinces, the Soldier to be entitled to nothing but his cloaths, and provisions enough to last him home.
        The great Object I aim at, Sir, is to raise an Army whose greatest Interest, as well as ambition will impell them to act on System & with decision & vigor. On the Plan which my Judgment presents, the sooner the Soldier conquers, the richer he will be; the longer he lingers in trampling down the enemy of his Country, the more poor he will return to his friends; who will receive him with coldness & shame.
        My acquaintance with the People, Sir, of the northern States justifies my confidence in the assertion that, in general, they will not fight so heartily by the month, or year, as they will by the job. (They being accustomed to job work in their private occupations,) and will universally turn out to take the Canades by the job.
        I hope Sir the novelty of this project will not cause you to slight it, a pertinacious attachment to old customs precludes the possibility of improvment.
        
        Had not some few men been possess’d of minds superior to the wintry prejudices of the Vulgar, the art of Printing would have frozen in its birth, and had the same mental cowardice prevaild, the American Continent would have still remain’d the habitation of Owls, Indians, wild Beasts & Snakes; no civilized voice would have cheered its dolefull wilderness. If all novelty had been spurned at, our Countryman, the great Franklin, would never have disarm’d of its pernicious power the pointed Thunderbolt. The most simple Ideas often prove to be the wisest. Sir pardon me my zeal if it seems inflated.
        It is the zeal of a Native American, whose first breath of American air implied the Oath of allegiance to the Country that gave him Life.
        The present Mode ⟨of⟩ conducting the War does not answer the expectation of the […] People on the northern Frontiers they feel proud of their Independence, and jealous of their Liberty. I mean by this, not to speak disrespectfully of my Government. I lay the Blame on those who have undertaken to execute the orders of Government. The system which I propose will cost the nation but a trifle, unless it obtain its object.
        I might safely vouch for the People in the northern part of the Union, that every man capable of performing the duties of a Soldier, will cheerfully embark in this enterprise, if he can be sure of being discharged when the great object of his enlistment is completed.
        
          Take the Canadas by the Job.
        
      